FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the sensor arrangement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the storage tank" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson et al. U.S. Patent Application Publication 2015/0019108.
With respect to claims 1-2, 5, 6, 10, and 12, Hendrickson teaches monitoring the tank content of a storage tank (fluid storage tank 116) of a system using selective catalytic reduction for exhaust gas after-treatment of an internal combustion engine (engine 102) of a vehicle (paragraphs 16-18, figure 1), the method comprising: metering a fluid from the storage tank into the exhaust gas tract of the vehicle via a line and a metering device (exhaust fluid injector 138, paragraph 18), wherein the fluid has a concentration with respect to a reducing agent (paragraph 17); acquiring a current concentration value for the reducing agent (the quality of the urea in the tank is determined, paragraph 34); calculating a change in concentration of the reducing agent on the basis of the current concentration value in comparison with a stored concentration value (urea quality is determined from a measured NOx value that is compared to a threshold, paragraphs 34-35); determining a current operating state of the vehicle to identify an operating state in which refueling cannot be carried out (it is determined if the vehicle is running, paragraphs 58, figure 3); and carrying out a plausibility check of the calculated change in concentration if the calculated change in concentration exceeds a predetermined threshold value and the operating state is identified (figure 2B); wherein the plausibility check includes acquiring the current tank filling level of the fluid (the fill level of the storage tank is determined, paragraphs figures 67-75, 4A and 4B).
With respect to claims 3-4, Hendrickson teaches determining a change in the filling level of the storage tank (the fill level of the tank is continuously determined in order to determine a change in the fill level and determining a level of fill of the tank, thereby comparing the level to a threshold, paragraph 19).
With respect to claims 7-8 and 11, Hendrickson teaches wherein the sensor comprises an ultrasonic sensor (ultrasonic sensor 104, paragraph 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. U.S. Patent Application Publication 2015/0019108 in view of Jung U.S. Patent Application Publication 2014/0188327.
With respect to claim 9, Hendrickson teaches the claimed invention except wherein if the plausibility check has a negative outcome, a fault of the sensor reference is identified.
Jung teaches a method and system of determining a failure of a urea sensor (urea quality sensor 86) based on determining  a concentration of the urea as well as the fill level of the urea (paragraphs 54-56, figure 3).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and system of Hendrickson to check for failure in the urea sensor as taught by Jung in order to provide a more accurate urea quality and level sensing system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/13/2021